Citation Nr: 0629553	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  98-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a dermatological 
disability, to include seborrheic dermatitis with deep fixed 
eruptions on the left hand and tinea pedis claimed as skin 
rashes, claimed as an undiagnosed illness secondary to 
service in the Persian Gulf.  

2.  Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
and/or allergic rhinitis, claimed as an undiagnosed illness 
secondary to service in the Persian Gulf.  

3.  Entitlement to service connection for chronic headaches, 
claimed as an undiagnosed illness secondary to service in the 
Persian Gulf.  

4.  Entitlement to service connection for loss of hair, 
claimed as an undiagnosed illness secondary to service in the 
Persian Gulf.  

5.  Entitlement to service connection for a cervical spine 
disability, claimed as an undiagnosed illness secondary to 
service in the Persian Gulf.  

6.  Entitlement to service connection for a right hip 
disability, claimed as an undiagnosed illness secondary to 
service in the Persian Gulf.  

7.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as an undiagnosed illness secondary to 
service in the Persian Gulf.  

8.  Entitlement to service connection for pain in all muscles 
and joints of both wrists, claimed as an undiagnosed illness 
secondary to service in the Persian Gulf.  

9.  Entitlement to an increased rating for an anxiety 
disorder, currently rated as 10 percent disabling.  

10.  Entitlement to an increased rating for lumbar 
paravertebral myositis, with osteoarthritis and spondylosis 
of the spine with discogenic disease, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
February 1976, from December 1984 to May 1985, and from 
January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997, and January 2000 rating 
decisions of the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
veteran's claims seeking entitlement to benefits as noted on 
the title page.    

This appeal was originally presented to the Board in January 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board for 
further appellate review.  

The veteran had previously perfected an appeal of the RO's 
denial of service connection for hearing loss of the right 
ear.  However, in a September 2005 rating decision, service 
connection for bilateral hearing loss was granted.  Because 
the veteran was awarded service connection for this 
disability, it is no longer on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

2.  The veteran's skin disorder has been attributed by a 
competent medical expert to seborrheic dermatitis, a known 
clinical diagnosis, which did not manifest during military 
service.  

3.  The veteran's respiratory disorder has been attributed by 
a competent medical expert to allergic rhinitis, a known 
clinical diagnosis, which did not manifest during military 
service.  

4.  Competent evidence of a current diagnosis of chronic 
obstructive pulmonary disease has not been presented.  

5.  The veteran's chronic headaches were not incurred during 
military service, and have been attributed to allergic 
rhinitis, a disability which is not service-connected.  

6.  Competent evidence of loss of hair of the body secondary 
to an undiagnosed illness has not been presented.  

7.  Competent evidence of degenerative disc disease of the 
cervical spine, diagnosed within a year of the veteran's 
separation from active military service, has been presented.  

8.  The veteran's right hip pain has been attributed by a 
competent medical expert to bursitis, a known clinical 
diagnosis, which did not manifest during military service.

9.  Competent evidence of a current diagnosis of chronic 
fatigue syndrome has not been presented.  

10.  The veteran's bilateral wrist pain has been attributed 
by a competent medical expert to carpal tunnel syndrome, a 
known clinical diagnosis, which did not manifest during 
military service.  

11.  The veteran's anxiety disorder results in moderate 
social and industrial impairment secondary to such symptoms 
as generalized anxiety, suspiciousness, irritability, and 
depression.  

12.  The veteran's lumbar paravertebral myositis results in 
slight to moderate limitation of motion, and incapacitating 
episodes totaling less than 4 weeks over a 12 month period.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
skin disorder, claimed as seborrheic dermatitis and tinea 
pedis due to an undiagnosed illness secondary to service in 
the Persian Gulf, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1117, 1118, 1131, 1132, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.317 (2005). 

2.  The criteria for entitlement to service connection for a 
respiratory disorder, claimed as chronic obstructive 
pulmonary disease and/or allergic rhinitis due to an 
undiagnosed illness secondary to service in the Persian Gulf, 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1117, 1118, 1131, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.317 (2005).

3.  The criteria for entitlement to service connection for 
chronic headaches, claimed as secondary to an undiagnosed 
illness incurred during service in the Persian Gulf, have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1117, 1118, 
1131, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 
(2005).

4.  The criteria for entitlement to service connection for an 
undiagnosed illness characterized by loss of hair, claimed as 
secondary to service in the Persian Gulf, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1117, 1118, 1131, 
1132, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2005).

5.  Degenerative disc disease of the cervical spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).  

6.  The criteria for entitlement to service connection for a 
right hip disability, claimed as secondary to an undiagnosed 
illness incurred during service in the Persian Gulf, have not 
been met.  38 U.S.C.A. §§ 1110, 1117 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2005).  

7.  The criteria for entitlement to service connection for 
chronic fatigue syndrome, claimed as secondary to an 
undiagnosed illness incurred during service in the Persian 
Gulf, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1117, 1118, 1131, 1132, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2005).

8.  The criteria for entitlement to service connection for a 
bilateral wrist disability, claimed as secondary to an 
undiagnosed illness incurred during service in the Persian 
Gulf, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1117, 1118, 1131, 1132, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2005).

9.  The criteria for an initial rating of 30 percent for 
generalized anxiety disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 
9400 (2005).  

10.  The criteria for a rating in excess of 20 percent for 
lumbar paravertebral myositis, with osteoarthritis and 
spondylosis of the lumbosacral spine, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-43 (2005); 38 C.F.R. § 4,71a, 
Diagnostic Codes 5285-5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  Proper notice should also be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
 
In this case, for the reasons set forth below, the VA has 
complied with the duties under the law to notify and assist 
the veteran, as well as the implementing regulations, in 
reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to the benefits claimed via RO letters issued in 
January 2004 and September 2004.  In addition, these 
documents provided the veteran with specific information 
relevant to his claims.  Thus, no further notices are 
required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  In this 
case, all identified and available evidence has been 
obtained, including all relevant treatment records and 
examination reports.  In this respect, the Board notes that 
all private medical treatment records made known to VA have 
been obtained.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran.  Most recently, the RO sent the veteran a January 
2004 letter requesting any remaining private records in his 
possession, or of which he was aware.  No response or 
additional records have been received to the present.  The RO 
has obtained the veteran's medical treatment records and 
examination reports from the San Juan VA medical center, 
where he has received treatment.  The RO has also obtained 
records from the Social Security Administration associated 
with the veteran's Social Security Disability claim.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claims, has been identified or remains outstanding, and 
the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claims discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that legal notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decisions that are the 
basis of this appeal were already decided (in November 1997, 
and January 2000) and appealed prior to enactment of the 
changes in the law.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2005) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159(b) (2006) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
ratings, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, supra.  In that regard, as the Board concludes below 
that the preponderance of the evidence is against several of 
the appellant's claims for service connection, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  Regarding the claims for 
which service connection has been awarded by the Board, the 
veteran remains free to appeal the effective dates and/or the 
initial ratings assigned by the RO for these disabilities.  
Finally, regarding the veteran's increased rating claim, he 
again retains the right to appeal the effective date assigned 
by the RO for any such award.  

I. Service connection - Skin disorder

The veteran seeks service connection for a skin disorder, to 
include seborrheic dermatitis and tinea pedis, claimed as 
secondary to an undiagnosed illness.  Service connection may 
be awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2005).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

According to his service personnel records, the veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  He has also alleged his disability began 
during such service, or within a short time thereafter.  
Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: 

(1) fatigue, 
(2) signs or symptoms involving the skin, 
(3) headaches, 
(4) muscle pain, 
(5) joint pain, 
(6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the 
respiratory system (upper or lower), 
(9) sleep disturbance, 
(10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, or 
(13) menstrual disorders. 

38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 
(2005).  

Objective indications of chronic disability includes either 
objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (2005).  Further, a 
chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3) (2005).  The 6-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  Id.  

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) (2005), however, if there is affirmative evidence 
that an undiagnosed illness: (1) was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2005).  

Central to any claim under 38 C.F.R. § 3.317 is the presence 
of a disability which, "[b]y history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (2005).  
Service connection under § 3.317 may also be awarded for 
certain medically unexplained chronic multisymptom illnesses, 
such as chronic fatigue syndrome.  38 C.F.R. § 3.317(a)(2) 
(2005).  In the present case, a VA general medical 
examination was afforded the veteran in March 1993, at which 
time his skin was "essentially negative" for any abnormal 
findings.  The veteran was next afforded VA dermatological 
examination in February 1997.  He reported a recurrent rash 
on his hands, face, and testes.  It first appeared 1-2 years 
ago.  Objective examination confirmed scaly patches on the 
veteran's feet, head, and scalp, and macules on his left 
hand.  Seborrheic dermatitis and fixed deep eruptions were 
diagnosed.  

An October 1998 VA medical examination revealed no abnormal 
findings of the skin.  

Subsequent to the Board's January 2004 remand, the veteran 
was most recently examined by VA personnel in November 2004.  
He reported a history of skin rash since 1991.  He was using 
a topical cream for this skin disorder.  On physical 
examination, the examiner found no current skin lesions or 
other disabilities.  Seborrheic dermatitis, by history, was 
diagnosed.  

After considering the all evidence of record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a skin disability, claimed as 
secondary to an undiagnosed illness.  The Board notes first 
that the veteran's skin disorder is not undiagnosed, as it 
has been characterized as seborrheic dermatitis by medical 
experts.  Thus, it does not qualify as a disability which 
"cannot be attributed to any known physical diagnosis" 
under 38 C.F.R. § 3.317 (2005), and service connection for an 
undiagnosed illness is not warranted.  

Additionally, service connection for seborrheic dermatitis or 
related skin disability on a direct basis is not warranted, 
as such a disability was not incurred during military 
service.  The veteran's service medical records are negative 
for any diagnosis of seborrheic dermatitis, or a related skin 
disability.  On his May 1991 service separation medical 
examination, no abnormalities of the skin were noted, and on 
his concurrent report of medical history, he denied any 
history of skin disease.  The first diagnosis of a skin 
disorder dates to his February 1997 VA examination, at which 
time he reported a history of only 1-2 years of such a 
disability.  A prior March 1993 VA medical examination was 
essentially negative for a skin disability at that time, and 
medical evidence of treatment for a skin disorder in the 
years immediately following military service has not been 
presented.  Because the veteran has not presented evidence of 
the onset of his seborrheic dermatitis during military 
service, service connection for a skin disability must be 
denied.  

Regarding the veteran's claim for service connection for 
tinea pedis, the Board notes that tinea pedis was not 
diagnosed on VA dermatological examinations in February 1997, 
October 1998, or November 2004.  In the absence of a current 
diagnosis, service connection for tinea pedis must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran has himself suggested he has a current skin 
disorder or disorders resulting from his military service in 
Persian Gulf.  However, as a layperson, his statements 
regarding medical opinion and causation are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a skin disability, 
as his skin disabilities have been attributed to a known 
clinical diagnosis which did not manifest until several years 
after separation from military service.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



II. Service connection - Respiratory disorder

The veteran seeks service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease 
and/or allergic rhinitis, claimed as due to an undiagnosed 
illness following military service in the Persian Gulf.  The 
applicable criteria for the adjudication of such claims has 
already been noted above.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a respiratory disorder.  On his 
May 1991 report of medical history, completed prior to his 
service separation, he denied any history of shortness of 
breath, pain or pressure in the chest, chronic cough, or 
other respiratory complaints.  No respiratory disability was 
noted on service separation examination.  

Subsequent to service, the veteran underwent VA general 
medical examination in March 1993, at which time his lungs 
were clear to auscultation and percussion.  No obstructions 
of the nose were noted.  The veteran reported no respiratory 
symptoms, and no respiratory disorder was diagnosed at that 
time.  The veteran underwent a VA respiratory examination in 
March 1997.  He reported a recent history of chest pain and 
tightness lasting several hours or days.  Frequent nasal 
congestion was also reported.  Due to back pain, the veteran 
was unable to be physically examined; however, a May 1997 
chest X-ray did confirm chronic obstructive pulmonary 
disease, but with no acute infiltrates.  A June 1997 
pulmonary function test revealed normal spirometry and lung 
volumes.  

When the veteran was examined by a VA physician again in 
September 1997, he found the veteran's chest clear, with 
normal expansion.  Based on the pulmonary function test and 
his clinical observation, the physician found the prior 
diagnosis of chronic obstructive pulmonary disease on the May 
1997 examination was not supported by the clinical evidence 
and was in error.  No respiratory disorder was diagnosed at 
that time.  The veteran was, however, sent for an ear, nose, 
and throat consultation, which yielded a diagnosis of 
allergic rhinitis.  A sinus X-ray was negative for sinusitis.  

On VA general medical examination in October 1998, the 
veteran reported some occasional shortness of breath and 
tightness of the chest.  However, his lungs were again clear 
to auscultation and percussion.  His nose and throat were 
also within normal limits, with good oral hygiene noted.  No 
respiratory or nasal disability was diagnosed at that time.  

The veteran most recently underwent VA respiratory and nasal 
examination in October and November 2004.  On nasal 
examination, the veteran was noted to have occasional watery 
discharge.  No obstruction was currently present, and 
allergic rhinitis was confirmed.  Sinus X-ray was negative 
for sinusitis.  On November 2004 respiratory examination, the 
veteran reported frequent nasal stuffiness, especially at 
night, for which he used a nasal spray.  He also reported 
episodic shortness of breath.  On physical examination, the 
veteran's lungs were clear to auscultation and percussion, 
without wheezes, rales, or rhonchi.  Pulmonary function tests 
were also negative, and an October 2004 chest X-ray was 
within normal limits.  The final impression was of no current 
pulmonary disorder.  The veteran's respiratory complaints 
were secondary to his allergic rhinitis.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a respiratory disorder, to include 
allergic rhinitis and/or chronic obstructive pulmonary 
disease, claimed as secondary to an undiagnosed illness.  As 
the veteran has been diagnosed with a known clinical 
disorder, allergic rhinitis, which accounts for his nasal and 
respiratory complaints, service connection for an undiagnosed 
illness is not warranted.  38 C.F.R. § 3.317(a)(1)(ii) 
(2005).  Additionally, because allergic rhinitis was not 
diagnosed until several years after service separation, and 
his service medical records are negative for any respiratory 
disability, service connection for allergic rhinitis on a 
direct basis is also not warranted.  The veteran has not 
demonstrated that allergic rhinitis had its onset during 
military service.  

Regarding his claimed chronic obstructive pulmonary disease, 
the Board notes that both his October 2004 pulmonary function 
test and chest X-ray were negative for chronic obstructive 
pulmonary disease.  Additionally, medical examiners who 
personally evaluated the veteran in September 1997 and 
November 2004 found no clinical basis for the May 1997 X-ray 
report which purported to find chronic obstructive pulmonary 
disease; therefore, this report is not considered by the 
Board to be a credible diagnosis of chronic obstructive 
pulmonary disease.  In the absence of a current diagnosis of 
chronic obstructive pulmonary disease, service connection for 
such a disability must be denied.  See Brammer, supra.  

The veteran has himself alleged that he has a current 
respiratory disability, to include chronic obstructive 
pulmonary disease and/or allergic rhinitis, which was 
incurred during military service.  However, as a layperson, 
his statements regarding medical opinion and causation are 
not binding on the Board.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a respiratory 
disorder, as allergic rhinitis was not diagnosed during 
military service, and he does not have a current diagnosis of 
chronic obstructive pulmonary disease.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Service connection - Headaches

The veteran seeks service connection for chronic headaches 
resulting from an undiagnosed illness.  The general criteria 
for the award of service connection for an undiagnosed 
illness resulting from Persian Gulf service have already been 
noted above.  

At the time he was examined for service separation in May 
1991, the veteran denied any history of frequent or severe 
headaches.  Likewise, chronic headaches were not reported on 
his November 1991 or March 1993 VA general medical 
examinations.  However, on VA neurological examination in 
October 1998, he reported a history of chronic headaches 
since 1991-92.  Currently, he experiences headaches every 2-3 
months.  Mixed headaches, cause undetermined, was the final 
diagnosis.  

VA outpatient treatment records also reflect treatment for 
headaches.  A 2001 clinical record indicates the veteran 
reported a history of chronic headaches for the last several 
years, for which he was given medication.  

The veteran most recently underwent VA examination for 
headaches in October 2004, and again in December 2004.  After 
examining the veteran and reviewing the claims file, a VA 
physician stated in October 2004 that his headaches were 
likely related to his allergic rhinitis.  In December 2004 he 
again reported onset of chronic headaches immediately 
following service in the Persian Gulf.  Chronic recurring 
tensional headaches were diagnosed.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
claim for service connection for chronic headaches.  As the 
veteran's headaches have been attributed by at least one 
medical expert to a supervening condition, allergic rhinitis, 
service connection for chronic headaches as secondary to an 
undiagnosed illness is not warranted.  38 C.F.R. 
§ 3.317(c)(2) (2005).  Additionally, because chronic 
headaches were not diagnosed until several years after 
service separation, and his service medical records are 
negative for any diagnosis of or treatment for chronic 
headaches, service connection for headaches on a direct basis 
is also not warranted.  The veteran has not demonstrated that 
chronic headaches had their onset during military service.  
While he stated in 1998 and 2004 that he has experienced 
chronic headaches since 
1991-92, his medical records, both service and VA, are silent 
for any complaints of headaches prior to the late 1990's.  
Finally, the Board notes that service connection for allergic 
rhinitis has been denied within this decision; therefore, 
service connection on a secondary basis for chronic headaches 
resulting from allergic rhinitis is not warranted.  See 
38 C.F.R. § 3.310 (2005).  

The veteran himself alleges that he has a current headache 
disorder resulting from an undiagnosed illness incurred 
during military service in the Persian Gulf.  However, as a 
layperson, his statements regarding medical opinion and 
causation are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Overall, the preponderance of the evidence is against service 
connection for chronic headaches.  The competent medical 
evidence of record suggest this disability is attributable to 
his allergic rhinitis, which is itself not service-connected, 
and began several years after military service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

IV. Service connection - Loss of hair

The veteran seeks service connection for an undiagnosed 
illness characterized by loss of hair.  The general criteria 
for the award of service connection for an undiagnosed 
illness resulting from Persian Gulf service have already been 
noted above.  

Central to any undiagnosed illness claim is the requirement 
that the claimed disability manifest to a compensable degree 
(10 percent or higher) following military service in 
Southwest Asia.  38 C.F.R. § 3.317(a)(1)(i) (2005).  However, 
according to the February 1997, October 1998, and November 
2004 VA dermatological examination reports, the veteran's 
hair loss, diagnosed as androgenetic alopecia, is restricted 
to his scalp and face.  The evidence of record does not 
reflect any abnormal hair loss of the remainder of the 
veteran's body; loss of body hair was not noted on any of the 
VA medical examinations upon objective physical evaluation.  
Diagnostic Code 7831, for alopecia, requires loss of body 
hair, other than the face and scalp, for a compensable rating 
of 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7831 
(2005).  Because the veteran has not demonstrated hair loss 
to a compensable degree, service connection for hair loss 
under 38 C.F.R. § 3.317 must be denied.  In essence, he has 
not demonstrated a compensable disability for which service 
connection may be awarded.  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for an undiagnosed 
illness characterized by hair loss, as the veteran has not 
demonstrated such a disability to a compensable degree 
following his Persian Gulf service.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


V. Service connection - Cervical spine

The veteran seeks service connection for a disability of the 
cervical spine, claimed as secondary to an undiagnosed 
illness resulting from Persian Gulf service.  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In the present case, the Board notes that the veteran's most 
recent period of active military service dated from January 
to July 1991.  While a disability of the cervical spine was 
not noted at that time, an August 1991 X-ray confirmed 
degenerative disc disease of the cervical spine.  A January 
1992 computed tomography (CT) scan of the veteran's cervical 
spine also indicated osteoarthritis, with spur formation and 
narrowing of the disc space.  These test results were 
confirmed on private examination in June 1992.  Subsequent VA 
treatments also confirm that the veteran has degenerative 
disc disease of the cervical spine.  

As the veteran has presented competent medical evidence of 
degenerative disc disease of the cervical spine, which was 
diagnosed within a year following his most recent period of 
active military service, service connection for 
osteoarthritis of the cervical spine is warranted.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

VI. Service connection - Right hip disability

The veteran seeks service connection for a right hip 
disability, to include as resulting from an undiagnosed 
illness.  The general criteria for the award of service 
connection for an undiagnosed illness resulting from Persian 
Gulf service have already been noted above.  As previously 
indicated, service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

In the present case, the service medical records are negative 
for any diagnosis of or treatment for a right hip disability.  
Additionally, no such disability was noted at the time the 
veteran was examined for service separation in May 1991.  

Subsequent to service, the veteran was afforded VA general 
medical examinations in November 1991 and March 1993.  On 
neither occasion did he report any disability of the right 
hip.  He was observed to have a normal gait, and his lower 
extremities were within normal limits, without atrophy or 
neurological deficit.  

However, the veteran underwent private examination of his 
right hip in January 1992, at which time bursitis was 
diagnosed.  December 1991 was given by the private examiner 
as the approximate date of onset for this disability.  

A VA orthopedic examination was afforded him in October 1998, 
at which time his range of motion was within normal limits, 
with no pain on motion.  He was able to walk without crutches 
or other assistance devices, and his gait was normal.  An 
arthritic bone survey was negative at the right hip for any 
degeneration, fracture, or other abnormality.  No right hip 
disability was diagnosed at that time.  

Most recently, the veteran underwent VA medical examination 
in November 2004.  He reported a history of right hip pain, 
especially with use.  His pain was described as "mild and 
occasional."  On physical examination he walked unaided with 
a normal gait.  Range of motion testing indicated flexion to 
125º, abduction to 45º, extension to 30º, adduction to 25º, 
internal rotation to 40º, and external rotation to 60º.  The 
right hip joint was without effusion, edema, instability, 
weakness, tenderness, abnormal movement, or guarding.  
However, Patrick's sign was positive at the right hip.  An 
October 2004 X-ray of the right hip was negative for bone or 
joint abnormality.  Subtrochanteric bursitis was diagnosed.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
claim for service connection for a right hip disability.  The 
Board notes first that no bursitis or right hip pain was 
reported on VA general medical examination in November 1991, 
but was subsequently diagnosed on an acute basis in January 
1992.  The veteran was again negative for bursitis on VA 
examination in March 1993 and October 1998, but bursitis was 
subsequently diagnosed in October 2004.  As the veteran's 
right hip pain has been attributed by both private and VA 
medical experts to a supervening condition and known clinical 
diagnosis, bursitis, service connection for a right hip 
disability as secondary to an undiagnosed illness is not 
warranted.  38 C.F.R. § 3.317(c)(2) (2005).  

Additionally, because bursitis was not diagnosed until 
December 1991 at the earliest, after the veteran's July 1991 
service separation, and his service medical records are 
negative for any diagnosis of or treatment for a right hip 
disability, service connection for bursitis on a direct basis 
is also not warranted.  Of particular importance is the 
intervening November 1991 VA general medical examination, at 
which time the veteran did not report right hip pain, and no 
finding of bursitis was made.  Thus, the veteran has not 
demonstrated that bursitis had its onset during military 
service, and onset of bursitis during service has not been 
indicated by any medical expert, private or VA.  

The veteran himself alleges that he has a current right hip 
disorder resulting from an undiagnosed illness incurred 
during military service in the Persian Gulf.  However, as a 
layperson, his statements regarding medical opinion and 
causation are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Overall, the preponderance of the evidence is against service 
connection for a right hip disability.  The competent medical 
evidence of record suggest this disability is attributable to 
recurrent bursitis, which is itself not service-connected, 
and began after military service.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

VII. Service connection - Chronic fatigue syndrome

The veteran seeks service connection for chronic fatigue 
syndrome, claimed as secondary to undiagnosed illness 
incurred during military service in the Persian Gulf.  The 
applicable criteria for the adjudication of such claims has 
already been noted above.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for chronic fatigue syndrome or any 
disability characterized by exhaustion, tiredness, or general 
fatigue.  

Immediately subsequent to service, the veteran was afforded 
VA general medical examinations in November 1991 and March 
1993; on each occasion, he did not report fatigue, tiredness, 
or related symptoms.  

On VA general medical examination in October 1998, the 
veteran denied suffering from "chronic tiredness", claiming 
instead that he occasionally experienced sudden onset of 
shortness of breath.  Chronic fatigue syndrome was not 
diagnosed at that time.  Likewise, on VA general medical 
examination in October 2004, the veteran did not report 
general tiredness or chronic fatigue, and chronic fatigue 
syndrome was not diagnosed.  

As was noted above, a current disability is central to any 
service connection claim.  Brammer, supra.  In the present 
case, the veteran has not presented evidence of a current 
diagnosis of chronic fatigue syndrome, and review of the 
medical evidence of record reveals no such disability.  In 
the absence of a current diagnosis, service connection for 
chronic fatigue syndrome must be denied.  The veteran has 
himself suggested he has a current diagnosis of chronic 
fatigue syndrome resulting from his military service in the 
Persian Gulf.  However, as a layperson, his statements 
regarding medical opinion and causation are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim of service connection for chronic fatigue 
syndrome, as such a current disability has not been 
demonstrated.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

VIII. Service connection - Bilateral wrists

The veteran seeks service connection for a bilateral wrist 
disability, claimed as secondary to an undiagnosed illness 
incurred during military service in the Persian Gulf.  The 
applicable criteria for the adjudication of such claims has 
already been noted above.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a bilateral wrist disability.  
Likewise, his May 1991 service separation examination is 
negative for any disability of either wrist.  Post-service VA 
medical examinations in November 1991 and March 1993 are also 
silent for any complaints or diagnoses of a wrist disability.  

Subsequent to service, the veteran underwent VA general 
medical examination in October 1998, at which time he 
reported no disabilities of the wrists.  Range of motion of 
the wrists included flexion to 80º and dorsiflexion to 70º.  
No dislocation, subluxation, or other physical abnormality 
was observed.  No wrist disorder was diagnosed at that time.  

Also in 1998, the veteran underwent a private nerve 
conduction study which was abnormal in result.  Bilateral 
carpal tunnel syndrome was diagnosed.  No date of onset was 
noted.  

A VA orthopedic examination was afforded the veteran in 
November 2004.  He reported bilateral wrist pain with use, 
such as gardening.  Range of motion of the wrists was 30º 
flexion and 70º extension.  A November 2004 X-ray of the 
veteran's wrists revealed no evidence of bone or joint 
pathology.  The impression was of a normal X-ray.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
claim for service connection for a bilateral wrist 
disability.  As the veteran's bilateral wrist pain has been 
attributed by at least one medical expert to a supervening 
condition and known clinical diagnosis, carpal tunnel 
syndrome, which was verified by a nerve conduction study, 
service connection for a bilateral wrist disability as 
secondary to an undiagnosed illness is not warranted.  
38 C.F.R. § 3.317(c)(2) (2005).  Additionally, because carpal 
tunnel syndrome was not diagnosed in either wrist until 1998, 
several years after service separation, and his service 
medical records are negative for any diagnosis of or 
treatment for a wrist disability, service connection for 
carpal tunnel syndrome on a direct basis is also not 
warranted.  The veteran has not demonstrated that carpal 
tunnel syndrome had its onset during military service, and no 
medical expert has suggested such onset.  

The veteran himself alleges that he has a current bilateral 
wrist disorder resulting from an undiagnosed illness incurred 
during military service in the Persian Gulf.  However, as a 
layperson, his statements regarding medical opinion and 
causation are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against service 
connection for a bilateral wrist disability.  The competent 
medical evidence of record suggest this disability is 
attributable to bilateral carpal tunnel syndrome, which is 
itself not service-connected, and began several years after 
military service.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).



IX. Increased rating - Anxiety disorder

The veteran seeks a disability rating in excess of 10 percent 
for his service-connected anxiety.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the VA Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

The veteran's anxiety disability is currently rated as 10 
percent disabling under Diagnostic Code 9400, for generalized 
anxiety disorder.  This disability is rated under the general 
criteria for psychiatric disabilities, which provides the 
following:  

A 10 percent rating when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or when the 
symptoms are controlled by continuous medication.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The veteran underwent a VA psychiatric examination in October 
1998.  He reported some depression and irritability.  A past 
history of alcohol abuse was noted.  He was currently 
receiving treatment from private psychiatrists, and was 
taking medication.  He lived with his wife and children, and 
did some volunteer activities at his local church.  On 
objective evaluation he was fully alert and oriented.  His 
appearance was clean, although he was unshaven.  His mood was 
anxious and his affect was constricted.  His attention, 
memory, and concentration were all good.  Insight and 
judgment were fair.  His speech was clear and coherent, and 
he denied hallucinations.  No suicidal or homicidal thoughts 
or plans were noted.  His impulse control was good.  The 
examiner found the veteran competent to manage his VA 
benefits.  An anxiety disorder was confirmed, and a Global 
Assessment of Functioning (GAF) score of 65 was assigned.  
The Global Assessment of Functioning is a scale reflecting 
the subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 61-70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  

The veteran was most recently examined by VA in November 
2004.  His prior history of private psychiatric care was 
noted.  Additionally, the veteran sought emergency room 
treatment in March 2003 for an anxiety episode of one day's 
duration.  He was not hospitalized at that time.  Currently, 
the veteran was not employed, but he did perform volunteer 
activities at his local church.  He also continued to take 
medication for his generalized anxiety disorder.  He lived in 
a rented house with his wife and children, and reported no 
family or social problems.  His reported symptoms included 
irritability, insomnia, poor concentration, anxiety, and 
tension.  On objective examination, he was alert and fully 
oriented on interview, with adequate dress and hygiene.  No 
reality deficits were observed.  He was also without 
psychomotor retardation or agitation.  His mood was anxious, 
and his affect was broad and appropriate.  His thought 
processes were coherent and logical, and no looseness of 
association or disorganized speech was observed.  He denied 
delusions or hallucinations.  He also denied phobias, 
obsessions, panic attacks, and homicidal or suicidal 
ideation.  His short- and long-term memory were both intact.  
Abstract reasoning was within normal limits, but 
concentration was poor.  His insight and judgment were both 
fair.  The examiner stated the veteran's psychiatric symptoms 
created moderate interference with his employability and 
social functioning.  He was able to perform the tasks of 
daily living independently, and was competent to manage his 
financial benefits.  Generalized anxiety disorder was 
confirmed, and a GAF score of 60 was assigned.  A GAF of 51-
60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (4th Ed.).  

According to the October 1998 and November 2004 VA 
examination reports, the veteran continues to receive private 
treatment for his psychiatric disability.  The VA's duty to 
assist includes obtaining pertinent medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(b) (West 
2002).  However, the RO has sent the veteran numerous letters 
requesting any private medical records in his possession, or 
authorization to obtain such records on the veteran's behalf, 
and he has not responded.  "[T]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In the absence of the veteran's cooperation in 
obtaining private psychiatric treatment records, which VA 
cannot obtain without his permission, VA has no further 
obligations regarding these records, and they cannot be 
considered as part of his pending claim.  

After considering all evidence of record, the Board finds the 
evidence supports a 30 percent rating and no higher for the 
veteran's generalized anxiety disorder.  An increased rating 
of 30 percent is warranted based on the veteran's social and 
occupational impairment due to such symptoms as anxiety, 
irritability, and depression.  According to the October 1998 
and November 2004 VA examination reports, and specifically 
the veteran's GAF scores, mild to moderate impairment due to 
psychiatric symptoms is demonstrated.  In light of 38 C.F.R. 
§§ 4.3 and 4.7, an increased rating of 30 percent is 
warranted for the veteran's generalized anxiety disorder.  

However, a preponderance of the evidence is against the grant 
of a 50 percent rating for the veteran's generalized anxiety 
disorder.  His affect has not been described as flattened, 
and he has also not exhibited circumstantial, circumlocutory, 
or stereotyped speech.  At all times of record he has been 
able to converse in a logical, coherent manner.  The veteran 
has also not reported panic attacks on a weekly basis.  
Regarding memory impairment and difficulty in performing 
complex tasks, the November 2004 examination report described 
his short- and long-term memory as intact.  His judgment is 
fair, based on the examination reports, and he has good 
impulse control, with no history of legal problems.  He is 
currently married to his wife of many years, and lives with 
her and their children.  No impairment of family or social 
relationships was noted.  At all times of record, the veteran 
has been fully alert and oriented, with the ability to dress 
and groom himself, maintain his own household, and handle his 
financial affairs.  All VA examiners of record have found him 
competent to manage his finances.

Additionally, while he has reported unemployment for the past 
several years, he continues to perform volunteer activities 
in his community.  His GAF score was noted to be 60 or 
higher, indicative of only mild to moderate symptoms.  
Overall, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
service-connected generalized anxiety disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's generalized anxiety disorder has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

Overall, the evidence supports a disability rating of 30 
percent and no higher for the veteran's generalized anxiety 
disorder.  As a preponderance of the evidence is against the 
award of an increased rating in excess of 30 percent, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

X. Increased rating - Low back disability

The veteran seeks an increased rating for his low back 
disability, currently rated as 10 percent disabling.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's low back disability has been rated under 
Diagnostic Code 5293 (recently changed to Diagnostic Code 
5243), for intervertebral disc syndrome.  During the course 
of this appeal, the diagnostic criteria for the evaluation of 
spinal disabilities were modified.  Effective September 23, 
2002, VA revised the criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the general 
criteria for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

The September 2005 Supplemental Statement of the Case 
considered the veteran's disability in light of the revised 
regulatory provisions, and provided the veteran an updated 
copy of the criteria for his low back disability.  Therefore, 
no prejudice to the veteran exists in the Board's 
adjudication of this issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).  

Prior to the regulatory revisions, Diagnostic Code 5293 
awarded the following: pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warranted a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
and with intermittent relief, warranted a 40 percent 
evaluation.  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation is warranted.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1 (2005).  

Prior to the regulatory changes, limitation of motion of the 
lumbar spine warranted a 10 percent rating for slight 
limitation, a 20 percent rating for moderate limitation, and 
a 40 percent rating for severe limitation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).  

Under the revised criteria for the evaluation of low back 
disabilities, such disabilities of the spine are rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

A VA examination was afforded the veteran in October 1998.  
He reported moderate low back pain which radiated into both 
upper and lower extremities.  On objective examination, the 
veteran had a normal posture, with no fixed deformities.  
Range of motion testing indicated forward flexion to 90º, 
extension to 35º, lateral flexion to 35º bilaterally, and 
lateral rotation to 35º bilaterally.  The examiner observed 
no muscle spasm of the low back, and his muscle strength of 
the lower extremities was 5/5.  Knee and ankle jerks were 
also 2+, with no evidence of neurological deficit.  The final 
impression was of lumbar myositis and minimal degenerative 
disc disease of the lumbosacral spine.  

The veteran most recently underwent VA orthopedic examination 
of his spine in November 2004, at which time he reported 
recurrent low back pain.  He also reported some numbness of 
the right leg.  He stated that he experienced acute episodes 
of low back pain 3-4 times per month, and his private 
physician has prescribed 2-4 weeks of bed rest in the past 
year.  On physical examination his gait was within normal 
limits, as was his posture.  Muscle spasm of the lumbosacral 
spine was palpable.  The muscles of the lumbosacral spine 
were also tender to palpation.  Range of motion indicated 
forward flexion to 90º, extension to 30º, lateral flexion to 
30º bilaterally, and lateral rotation to 45º bilaterally.  
The examiner noted some pain with repetitive motion, but no 
additional limitation of motion due to such factors as 
fatigue, weakness, or lack of endurance.  No neurological or 
muscular deficits were noted.  Reflexes of the lower 
extremities were 2+ and equal bilaterally.  The final 
impression was of lumbar paravertebral myositis, 
osteoarthritis, and spondylosis of the lumbosacral spine.  

After considering all evidence of record, the Board finds the 
preponderance of the evidence to be against an increased 
rating in excess of 20 percent for the veteran's low back 
disability.  The evidence of record does not reflect forward 
flexion of the spine of 30º or less, or incapacitating 
episodes totaling 4-6 weeks' duration for a 12 month period, 
as would warrant an increased rating under the revised 
criteria for low back disabilities.  At all times of record 
during the pendency of this appeal, the veteran has had 
forward flexion to 35º or better on objective examination.  
The record also does not reflect incapacitating episodes of 
acute signs and symptoms lasting in excess of 4 weeks.  While 
the veteran claimed in November 2004 that he was in the past 
prescribed bed rest by his private physician for a total of 
between 2-4 weeks, he has not responded to VA requests for 
medical records verifying such treatment.  Overall, the 
preponderance of the evidence is against the award of an 
increased rating under the revised criteria for spinal 
disabilities.  

Likewise, the evidence of record also does not support a 
rating in excess of 20 percent under the former criteria for 
low back disabilities.  While he has reported chronic pain of 
the lumbosacral spine, with occasional numbness of the lower 
extremities, VA examination findings indicate only slight to 
moderate limitation of motion, with only slight to moderate 
sensory or neurological impairment.  The examination reports 
and treatment records of record are negative for any muscle 
or neurological impairment secondary to his lumbar myositis.  
He is also able to walk in a normal fashion, only rarely 
requiring the use of an assistance device.  The record does 
not reflect either severe impairment secondary to 
intervertebral disc syndrome, or severe limitation of motion, 
as is required for a 40 percent disability rating under the 
prior criteria for spinal disabilities.  

Because the medical record does not reflect any additional 
impairment or limitation of motion based on instability, 
excess fatigability, pain, weakness, or incoordination of the 
lumbosacral spine, an increased rating under the factors 
noted in DeLuca is currently not warranted.  While the 
veteran has reported some painful motion of the spine, no 
examiner has quantified this symptom in terms of additional 
limitation of motion; therefore, a disability rating in 
excess of 20 percent under the factors noted in DeLuca is not 
warranted at this time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's low back disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with all forms of employment 
in and of itself.  While the veteran is unemployed, this has 
been attributed to a variety of medical disabilities, and not 
just his lumbar myositis.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

Overall, the preponderance of the evidence is against a 
rating in excess of 20 percent for the veteran's lumbar 
paravertebral myositis, with osteoarthritis.  As a 
preponderance of the evidence is against the award of a 
rating in excess of 20 percent, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a skin disability, to 
include seborrheic dermatitis and tinea pedis, claimed as due 
to an undiagnosed illness, is denied.  

Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
and/or allergic rhinitis, claimed as due to an undiagnosed 
illness, is denied.  

Entitlement to service connection for chronic headaches, 
claimed as due to an undiagnosed illness, is denied.  

Entitlement to service connection for a loss of hair, claimed 
as due to an undiagnosed illness, is denied.  

Entitlement to service connection for degenerative disc 
disease of the cervical spine is granted.  

Entitlement to service connection for a right hip disability 
claimed as due to an undiagnosed illness, is denied.  

Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to an undiagnosed illness, is 
denied.  

Entitlement to service connection for a bilateral wrist 
disability, claimed as due to an undiagnosed illness, is 
denied.  

Entitlement to a 30 percent disability rating for an anxiety 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent 
rating for lumbar paravertebral myositis, with osteoarthritis 
and spondylosis of the lumbosacral spine, is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


